*725In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hurkin-Torres, J.), dated September 17, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the defendant City of New York for summary judgment dismissing the complaint. The evidence submitted by the City in support of its motion established that it had no prior written notice of the alleged defect that caused the plaintiff Theodore Colon’s accident, a condition precedent to maintaining an action to recover damages for personal injuries under Administrative Code of the City of New York § 7-201 (c) (2) (see Katz v City of New York, 87 NY2d 241 [1995]). In opposition to the motion, the plaintiffs failed to raise a triable issue of fact as to whether one of the recognized exceptions to the prior written notice requirement applied (see Amabile v City of Buffalo, 93 NY2d 471 [1999]; Lopez v G&J Rudolph Inc., 20 AD3d 511 [2005]). Moreover, the City had no duty to inspect the repaving work, as repaving is not an imminently dangerous activity (see De Witt Props, v City of New York, 44 NY2d 417 [1978]). Prudenti, P.J., Santucci, Krausman and Dillon, JJ., concur.